Citation Nr: 1506997	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  08-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gastric reflux, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to August 1977.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from an August 2006 decision by which the RO denied service connection for acid reflux.  A videoconference hearing before the undersigned was held in July 2011.  The Board remanded the issue on appeal for additional development in December 2011.  

In August 2013, the Board denied service connection for gastric reflux.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Joint Motion for Remand (JMR), the Court vacated the August 2013 decision and remanded the matter for compliance with the terms of the JMR.  In June 2014, the Board again remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and thus is presumed to have been exposed to herbicide agents (to include Agent Orange) during service.  

2.  The Veteran's currently diagnosed gastric reflux did not originate in service and is not shown to be due to an event or incident of service, to include exposure to herbicides.  


CONCLUSION OF LAW

The criteria for service connection for acid reflux have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA letter was sent to the Veteran in December 2005.  The letter indicated the type of evidence and information needed to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  While that letter did not notify him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess/Hartman, supra, such is moot as the Board declines to award service connection herein.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  

Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer of VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2011 hearing, the undersigned noted the issue on appeal as well as the specific criteria for establishing service connection for gastric reflux.  In particular, the undersigned articulated that there was no medical opinion of record linking the Veteran's gastric reflux to his service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, supra at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted, other than September 1991 private treatment records relevant to the Veteran's gastric reflux claim, which were submitted subsequent to the hearing.  Furthermore, the information provided at the hearing led to the Board's remand to further develop the Veteran's claim, to include requesting a medical opinion.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim on appeal based on the current record.  To the extent that any deficiencies occurred, they were cured with further Board development.  

As noted in the Introduction, the Board remanded this matter in December 2011 to request additional records and schedule a VA examination to assess the etiology of the Veteran's gastric reflux.  Records were obtained, and an opinion was obtained in January 2012.  In the February 2014 JMR, the Court noted that the January 2012 VA examination was inadequate, as the VA examiner did not address whether the Veteran's gastric reflux was related to herbicide exposure.  Thus, the Board remanded this matter in June 2014 to allow the Veteran the opportunity to submit any further medical evidence and to schedule a VA examination and obtain an opinion with respect to a possible connection between the Veteran's gastric reflux and military service, to include herbicide exposure.  Updated medical records were obtained, and a VA examination was conducted in August 2014.  The VA examiner provided an opinion regarding the Veteran's gastric reflux and its etiology, to include a possible link to herbicide exposure, which was supported by a complete rationale and considered the Veteran's lay statements and medical history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 U.S.C.A. § 5103A(d).  

For the above reasons, the Board finds that the prior remand directives have been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  

Thus, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  


II.  Service Connection

The Veteran has a current diagnosis of gastroesophageal reflux disease (GERD), for which he seeks service connection, claiming such was incurred in service, to include as due to herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  Here, as the Veteran served in the Republic of Vietnam during the Vietnam era, as noted in his DD 214, exposure to herbicides is presumed.  

However, the Veteran's diagnosed GERD is not among the diseases identified by VA as being presumptively due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated with Exposure to Certain Herbicide Agents; Veterans and Agent Orange, Update 2008, 75 Fed. Reg. 81, 332 (Dec. 27, 2010).  Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32, 540 (June 8, 2010); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  77 Fed. Reg. 47, 924 (Aug. 10, 2012).  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542§ 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d. 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, as noted earlier, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In light of the foregoing, it is clear that the presumptive provisions of 38 C.F.R. § 3.309(e) are inapplicable to this case and do not serve to establish service connection for gastric reflux, as such is not a disease that VA has determined is associated with exposure to herbicides.  As a result, if service connection is to be granted, it must be done on the basis of evidence establishing direct causation.  See, Combee, supra.  

Service treatment records showed that the Veteran sought treatment in a military facility emergency room on one occasion in August 1970 for chest pain and gastric discomfort.  Indigestion was noted.  The remainder of the service treatment records are silent for any gastric disorders.  The Veteran specifically denied relevant symptomatology on formal examinations in February 1976 and May 1977.  Specifically, the Veteran denied pain or pressure in chest, chronic cough, frequent indigestion, and stomach trouble.  

Post-service outpatient treatment records from a military clinic showed that the Veteran was diagnosed and treated for probable reflux esophagitis in December 1985.  At this time, the records describe this as a "new problem" with symptoms present for six weeks.  He was prescribed Maalox.  He was seen for a follow-up examination in February 1986, wherein a condition of reflux esophagitis v. gastritis was deemed to have resolved.  

The Veteran again received treatment for gastric pain from August to November 1990.  A clinician noted that the recurrent episodes were not related to food or antacids.  These symptoms had been present for about one and a half months.  After medical workup, a physician in November 1990 ruled our gastroesophageal reflux disease, peptic ulcer disease, and gastritis.  Although the physician noted that additional testing was warranted, the record does not show the outcome or any final diagnosis.  Additional private treatment records from September 1991 show treatment for, and diagnosis of, acid reflux.  

During the July 2011 Board hearing, the Veteran stated that he was diagnosed with indigestion at the time of his emergency room visit in August 1970 and that he was told by the physician to use over-the-counter antacid medications.  

In January 2012, the Veteran underwent a VA examination to determine the etiology of his acid reflux.  The examiner diagnosed the Veteran with GERD, noting infrequent episodes of epigastric distress, heartburn, and reflux.  The examiner recounted the Veteran's relevant medical history, to include his assertion that his symptoms began in August 1970.  He found that the Veteran's acid reflux was not related to his service, noting that there was no documentation of any abdominal complaints after the initial complaint in August 1970 until December 1985, and that it was considered resolved in a February 1986 follow-up examination.  Further digestive complaints were not present again until the 1990s.  

In August 2014, the Veteran underwent another VA examination with respect to his gastric reflux.  The examiner again diagnosed GERD.  The Veteran reported chest pain and indigestion in service, for which he took over-the-counter antacids.  He reported worsening of his symptoms in 1991.  The VA examiner noted that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner noted that following the August 1970 notation of indigestion, the Veteran's service treatment records were silent for further evaluation or complaints.  The examiner noted that the next time the Veteran was treated for such symptoms was in December 1985, over five years after separation from service, which was noted to be resolved in February 1986.  The examiner further noted that there was no objective documented evidence that the Veteran's GERD was caused by herbicide exposure.  

The Board accords significant probative value to the August 2014 VA examiner's opinion, as it reflects an opinion based on a thorough review of the Veteran's medical records and provides a rationale which discusses the Veteran's assertions and pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary competent evidence or opinion of record to refute the VA examiner's opinion, and neither the Veteran nor his representative has identified an existing opinion to support the claim.  In fact, the only other evidence of record relating to nexus is the January 2012 VA examiner's opinion, which is in line with the August 2014 VA examiner's findings.  

The Board has considered the Veteran's statements linking his military service to his current gastric reflux disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is not competent to attribute his gastric reflux to any instance of his military service, to include herbicide exposure.  He has not demonstrated that he is an expert in determining the etiology of gastric reflux, to include its relationship to herbicides, and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Board finds that the diagnosis and etiology of gastric reflux is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, determinations as to the relationship between gastric reflux and herbicide exposure require knowledge of the body's inner workings.  

Moreover, the Veteran's current statements with respect to his chronic reflux problems beginning in service are not consistent with his reports of medical history in February 1976 and May 1977 at the time of his separation from service, wherein he specifically denied reflux-type symptomatology, as discussed above.  His current statements are also inconsistent with the first documented post-service treatment for reflux in 1985, which reported that such was a "new problem."  Thus, the Board finds that the Veteran's allegations of chronic GERD symptoms since service are not credible.

Thus, the Board finds the only competent evidence of record to be the January 2012 and August 2014 VA examiners' opinions, which provide no nexus between the Veteran's current reflux disability and his military service, to include herbicide exposure.  To the extent that the Veteran is competent to report the reflux symptoms he has experienced over the years, the Board finds that his current statements are inconsistent with his past statements, which are more probative, as they were contemporaneous in time to his service.  The Veteran's statements during service are also consistent with the evidence of record documenting his treatment for reflux problems and resolution of such symptoms, to include the post-service notation in 1985 that such was a "new problem."  Thus, the Board finds that the VA examiner opinions, which rely on a factual foundation of no evidence of chronic GERD since service, are based on a correct factual predicate as determined by the Board. 

Accordingly, as the Veteran's gastric reflux is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include presumed exposure to herbicides, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for gastric reflux.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  




ORDER

Service connection for gastric reflux, to include as due to herbicide exposure, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


